DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6 and 18 are objected to because of the following informalities:  
In claims 1 and 18, Examiner suggests correcting all instances of the phrase “in the main area upon” to read as “in the main area”.  Appropriate correction is required.
In claim 6, Examiner suggests correcting the word “including” to “includes”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US20080231803A1 (hereinafter “Feldon”) in view of TOPCON TRC-NW400 Non-Mydriatic Retinal Camera User Manual (hereinafter “TOPCON”).
Regarding claim 1, Feldon teaches an apparatus for producing a fundus image (Feldon, ¶0056; “compact ocular fundus camera”), comprising: 
a processor and a memory (Feldon, ¶0088; “the control module 150 comprises a microprocessor, or like device, that can be programmed either in software or firmware...” and “a memory module 210 located within the camera”); 
a display (Feldon, ¶0030; “the base station further comprises a display module”); and
a camera (Feldon, ¶0069, 0088; “the camera further comprises an imaging lens 120…effective to receive light reflected back from the fundus and to focus an image on an image detector 80”), 
wherein the memory stores instructions that, when executed by the processor, cause the apparatus to (Feldon, ¶0088; “the control module 150 comprises a microprocessor, or like device, that can be programmed either in software or firmware to control the operation of the image detector as well as other features of the camera…”): 
capture the fundus image using the camera (Feldon, ¶0090-0092; “Once the camera is positioned, at least one digital image can be captured by activating the image acquisition capability of the camera”); 
generate an interface on the display, the interface including: a main area displaying the fundus image (Feldon, ¶0101, 0106; “The base unit 300 could also be configured to display images as they are being captured by the camera”).
Although Feldon further teaches that the user interface may be used to delete images (Feldon, ¶0106), he does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, TOPCON does as follows.
TOPCON teaches a delete control positioned adjacent to the main area, wherein, upon selection of the delete control, the fundus image displayed in the main area upon is discarded and the apparatus is returned to an acquisition stage (TOPCON, p.47-48; “When the photography result is not OK. : Tap the button to delete photographic data.” Step 2: “After the necessary photograph is taken” on p.48 of TOPCON indicates that a return to image acquisition occurs when the photography result is decided as not OK.); and 
an exit control positioned adjacent to the main area, wherein, upon selection of the exit control, the fundus image displayed in the main area upon is discarded and the apparatus is returned to a pre-acquisition stage (TOPCON, p.19-20, user interface figures show a Capture Stop button which stops image capture and shifts the system to manual adjustment mode.).
TOPCON is considered analogous art because it pertains to a fundus camera. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fundus camera taught by Feldon to include a display touchscreen having a user interface including controls which allow a user to delete images and stop capture of the fundus image as desired to make adjustments to camera parameters, as taught by TOPCON, in order to obtain a successfully focused image in the event of a failure by the device to capture a focused image automatically (TOPCON, p. 17-20). 
	
Regarding claim 2, claim 1 is incorporated, and TOPCON in the combination further teaches wherein the acquisition stage allows for immediate capture of another fundus image (TOPCON, p.47-48; “When the photography result is not OK. : Tap the button to delete photographic data.” Step 2: “After the necessary photograph is taken” on p.48 of TOPCON indicates that a return to image acquisition occurs when the photography result is decided as not OK.).

Regarding claim 3, claim 2 is incorporated, and TOPCON in the combination further teaches wherein an automated script is executed to capture the another fundus image (TOPCON, p.44-48; “If an error has occurred during the following process: The system shifts to the waiting status for the capture start and the capture timer starts. After the given time has passed on the capture timer, photography starts automatically.” Step 2 of checking the photography result indicates that another photograph is taken when the delete button is selected, and TOPCON discloses that photography starts automatically (unless manual mode is otherwise selected)).

Regarding claim 4, claim 2 is incorporated, and TOPCON in the combination further teaches wherein a manual script is executed to capture the another fundus image (TOPCON, p.44-48; “If automatic photography has failed, shift to the manual adjustment mode. After adjusting, press the button to continue the photography.” Step 2 of checking the photography result indicates that another photograph is taken when the delete button is selected, and TOPCON discloses that photography may be completed in manual mode when automatic photography has failed.).

Regarding claim 5, claim 1 is incorporated, and TOPCON in the combination further teaches wherein the pre-acquisition stage allows for the selection of one or more scripts that control the apparatus (TOPCON, p.19-22, Manual adjustment mode interface, as shown on p.22, includes multiple controls for adjusting the camera to capture a focused image.).

Regarding claim 6, claim 5 is incorporated, and TOPCON in the combination further teaches wherein the pre-acquisition stage including the presentation of an automated script and a manual script for selection (TOPCON, p.22-23, 46-48; TOPCON discloses that the user has the ability to switch between automatic and manual modes for image capture, as desired, in the instance that a photographing error occurs or the photography result is not OK.).	

Regarding claim 7, claim 1 is incorporated, and Feldon in the combination further teaches instructions which, when executed by the processor, cause the apparatus to prompt to save or discard any unsaved fundus images (Feldon, ¶0106; “The user interface 360 can be used to manipulate images (e.g., sort, annotate, save, delete, etc.)”).

Regarding claim 8, claim 1 is incorporated, and Feldon in the combination further teaches instructions which, when executed by the processor, cause the apparatus to generate the interface in a post-acquisition stage (Feldon, ¶0101, 0106; “The base unit 300 could also be configured to display images as they are being captured by the camera”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Feldon in view of TOPCON, as applied to claim 1 above, and further in view of U.S. Patent 10,413,180 (hereinafter “Barriga”).
Regarding claim 9, claim 1 is incorporated, and the combination of Feldon in view of TOPCON does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Barriga does as follows. 
Barriga teaches wherein the interface further includes a quality indicator located adjacent to the fundus image, the quality indicator providing an indication of the quality of the fundus image (Barriga, col. 9, l.66 – col. 10, l.21; “Real time image quality preferably comprises descriptive labels that indicate potential causes of inadequate image quality and visual aids that guide the user on maximizing image quality.”).
Barriga is considered analogous art because it pertains to capturing high quality fundus images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fundus image capturing system taught by the combination of Feldon and TOPCON to include a quality analyzer to provide real-time feedback on a quality of the image, as taught by Barriga, in order to provide a more efficient method for obtaining quality fundus images for diagnosis (Barriga, col. 10, l.19-30).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Feldon, TOPCON and Barriga, as applied to claim 9 above, and further in view of US PG PUB. 2014/0031688 A1 (hereinafter “Perrey”).
Regarding claim 10, claim 9 is incorporated, and the combination of Feldon, TOPCON and Barriga does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Perrey does as follows. 
Perrey teaches wherein the quality indicator includes both an icon and a numeric score (Perrey, ¶0035, 0045-0046; “The quality parameter may be displayed as an icon, a color-coded indicator, or other types of graphical and/or numerical indicators.”).
Perrey is considered analogous art because it pertains to quality control of medical images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system taught by the combination of Feldon, TOPCON and Barriga, to display the quality labels as an icon and/or numerical indicator, as taught by Perrey, to more effectively provide real-time feedback to the user as to whether the image quality is acceptable or unacceptable (Perry, ¶0046).

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PG PUB. 2008/0231803A1 (hereinafter “Feldon”) in view of US PG PUB. 2014/0031688 A1 (hereinafter “Perrey”).
Regarding claim 11, Feldon teaches an apparatus for producing a fundus image (Feldon, ¶0056; “compact ocular fundus camera”), comprising: 
a processor and a memory (Feldon, ¶0088; “the control module 150 comprises a microprocessor, or like device, that can be programmed either in software or firmware...” and “a memory module 210 located within the camera”); 
a display (Feldon, ¶0030; “the base station further comprises a display module”); and
a camera (Feldon, ¶0069, 0088; “the camera further comprises an imaging lens 120…effective to receive light reflected back from the fundus and to focus an image on an image detector 80”), 
wherein the memory stores instructions that, when executed by the processor, cause the apparatus to (Feldon, ¶0088; “the control module 150 comprises a microprocessor, or like device, that can be programmed either in software or firmware to control the operation of the image detector as well as other features of the camera…”): 
capture the fundus image using the camera (Feldon, ¶0090-0092; “Once the camera is positioned, at least one digital image can be captured by activating the image acquisition capability of the camera”); 
generate an interface on the display, the interface including: a main area displaying the fundus image (Feldon, ¶0101, 0106; “The base unit 300 could also be configured to display images as they are being captured by the camera”).
Feldon does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Perry does as follows.
Perrey teaches a quality indicator positioned adjacent to the fundus image, the quality indicator providing an indication of a quality of the fundus image, with the indication including at least two dimensions (Perrey, ¶0035, 0045-0046; “The quality parameter may be displayed as an icon, a color-coded indicator, or other types of graphical and/or numerical indicators.”).
Perrey is considered analogous art because it pertains to quality control of medical images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system taught Feldon, to include displaying a quality parameter, as taught by Perrey, to more effectively provide real-time feedback to the user as to whether the image quality is acceptable or unacceptable (Perry, ¶0046).

Regarding claim 12, claim 11 is incorporated, and Perrey in the combination further teaches wherein the two dimensions include both a visual indication and a numeric indication (Perrey, ¶0035, 0045-0046; “The quality parameter may be displayed as an icon, a color-coded indicator, or other types of graphical and/or numerical indicators.”).

Regarding claim 13, claim 12 is incorporated, and Perrey in the combination further teaches wherein the visual indication includes one or more of: a color and an icon (Perrey, ¶0035, 0045-0046; “The quality parameter may be displayed as an icon, a color-coded indicator, or other types of graphical and/or numerical indicators.”).

Regarding claim 14, claim 13 is incorporated, and Perrey in the combination further teaches wherein a first color indicates a poor quality of the fundus image, and a second color indicates a good quality of the fundus image (Perrey, ¶0035, 0047; “The quality parameter may include both color-coding and icon shape in order to identify the status of the quality parameter.” The status of the parameter is either acceptable (“good quality”) or unacceptable (“poor quality”).).

Regarding claim 15, claim 13 is incorporated, and Perrey in the combination further teaches wherein a first icon indicates a poor quality of the fundus image, and a second icon indicates a good quality of the fundus image (Perrey, ¶0035, 0047; “The quality parameter may include both color-coding and icon shape in order to identify the status of the quality parameter.” The status of the parameter is either acceptable (“good quality”) or unacceptable (“poor quality”).).

Regarding claim 16, claim 12 is incorporated, and Perrey in the combination further teaches wherein the numeric indication is a score, with a higher score indicating higher quality of the fundus image (Perrey, ¶0035, 0045-0046; “The quality parameter may be displayed as an icon, a color-coded indicator, or other types of graphical and/or numerical indicators” wherein the quality parameter includes assigning a score to the ROI).

Regarding claim 17, claim 11 is incorporated, and Perrey in the combination further teaches instructions which, when executed by the processor, cause the apparatus to generate: a quality icon indicating the quality of the fundus image; and a score indicating the quality of the fundus image (Perrey, ¶0035, 0045-0046; “The quality parameter may be displayed as an icon, a color-coded indicator, or other types of graphical and/or numerical indicators” wherein the quality parameter includes assigning a score to the ROI.).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Feldon in view of Perrey, as applied to claim 11 above, and further in view of TOPCON TRC-NW400 Non-Mydriatic Retinal Camera User Manual (hereinafter “TOPCON”).
Regarding claim 18, claim 11 is incorporated, and the combination of Feldon and Perrey does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, TOPCON does as follows. 
TOPCON teaches instructions which, when executed by the processor, cause the apparatus to generate: a delete control positioned adjacent to the main area, wherein, upon selection of the delete control, the fundus image displayed in the main area upon is discarded and the apparatus is returned to an acquisition stage (TOPCON, p.47-48; “When the photography result is not OK. : Tap the button to delete photographic data.” Step 2: “After the necessary photograph is taken” on p.48 of TOPCON indicates that a return to image acquisition occurs when the photography result is decided as not OK.); and 
an exit control positioned adjacent to the main area, wherein, upon selection of the exit control, the fundus image displayed in the main area upon is discarded and the apparatus is returned to a pre-acquisition stage (TOPCON, p.19-20, user interface figures show a Capture Stop button which stops image capture and shifts the system to manual adjustment mode.).
TOPCON is considered analogous art because it pertains to a fundus camera. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fundus camera taught by Feldon to include a display touchscreen having a user interface including controls which allow a user to delete images and stop capture of the fundus image as desired, as taught by TOPCON, in order to obtain a successfully focused image in the event of a failure by the device to capture a focused image automatically (TOPCON, p. 17-20).

Regarding claim 19, claim 18 is incorporated, and TOPCON in the combination further teaches wherein the acquisition stage allows for immediate capture of another fundus image (TOPCON, p.47-48; “When the photography result is not OK. : Tap the button to delete photographic data.” Step 2: “After the necessary photograph is taken” on p.48 of TOPCON indicates that a return to image acquisition occurs when the photography result is decided as not OK.).

Regarding claim 20, claim 18 is incorporated, and TOPCON in the combination further teaches wherein the pre-acquisition stage allows for the selection of one or more scripts that control the apparatus (TOPCON, p.19-22, Manual adjustment mode interface, as shown on p.22, includes multiple controls for adjusting the camera to capture a focused image.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMAH A BEG/           Primary Examiner, Art Unit 2668